DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image stretching unit configured to stretch an original image to be displayed by the spliced panel according to the horizontal stretch coefficient and the vertical stretch coefficient, to acquire a target image”
“a controller configured to control display of the plurality of display units of the
spliced panel according to the target image”
“a first ranging unit configured to acquire the horizontal spliced-gap widths between every adjacent two of the display units in a same row”
“a second ranging unit configured to acquire the vertical spliced-gap widths between every adjacent two of the display units in a same column”
“a first calculating unit configured to calculate the sum of the horizontal spliced-gap widths according to the horizontal spliced-gap widths, and calculate the sum of the  vertical spliced-gap widths according to the vertical spliced-gap widths”
“an analyzer configured to calculate position information of vertex pixel units of each of the display units according to the resolution of the plurality of display units, the horizontal pixel pitch, the vertical pixel pitch, the horizontal spliced-gap widths and the vertical spliced-gap widths”
“an extractor configured to extract a sub-target image corresponding to each of the display units from the target image, according to the position information of the vertex pixel units of the display unit”
in claims 9, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "first calculating unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 9, 12, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam (U.S. Publication 2016/0155410).

As to claim 1, Nam discloses an image processing method for a spliced panel, wherein the spliced panel comprises a plurality of display units arranged in an array, each of the plurality of display units comprises a plurality of pixel units arranged in an array (fig. 1a; fig. 1b; fig. 3; fig. 6; fig. 7a; fig. 8; fig. 9) and the image processing method comprises: 
calculating a horizontal stretch coefficient of the spliced panel according to a resolution of the plurality of display units, a sum of horizontal spliced-gap widths of the spliced panel and a horizontal pixel pitch of the plurality of display units (fig. 9; p. 3, section 0044; p. 4, sections 0058-0059; p. 4, section 0064; p. 4-5, section 0069; p. 6, sections 0081-0082; p. 6, section 0084;  p. 7, section 0100-p. 8, section 0103; p. 8, section 0113-p. 9, section 0114; a scaling factor, which would read on a “stretch coefficient” in horizontal and vertical directions is calculated based on resolution, sum of bezel widths, which would read on the spliced-gap widths, and pixels per inch for each display unit, which would read on a measure of pixel pitch);  
calculating a vertical stretch coefficient of the spliced panel according to the resolution of the plurality of display units, a sum of vertical spliced-gap widths of the spliced panel and a vertical pixel pitch of the plurality of display units (fig. 9; p. 3, section 0044; p. 4, sections 0058-0059; p. 4, section 0064; p. 4-5, section 0069; p. 6, sections 0081-0082; p. 6, section 0084;  p. 7, section 0100-p. 8, section 0103; p. 8, section 0113-p. 9, section 0114; a scaling factor, which would read on a “stretch coefficient” in horizontal and vertical directions is calculated based on resolution, sum of bezel widths, which would read on the spliced-gap widths, and pixels per inch for each display unit, which would read on a measure of pixel pitch);  
stretching an original image to be displayed by the spliced panel according to the horizontal stretch coefficient and the vertical stretch coefficient to acquire a target image (p. 8, section 0113-p. 9, section 0114; the image is stretched by the scaling factors); 
and controlling display of the plurality of display units of the spliced panel according to the target image (p. 8, section 0113-p. 9, section 0114; each display unit displays its portion of the spliced target image). 

As to claim 2, Nam discloses wherein the sum of the horizontal spliced-gap widths and the sum of the vertical spliced-gap widths are acquired by acquiring the horizontal spliced-gap widths between every adjacent two of the display units in a same row and the vertical spliced-gap widths between every adjacent two of the display units in a same column; calculating the sum of the horizontal spliced-gap widths according to the horizontal spliced-gap widths; and calculating the sum of the vertical spliced-gap widths according to the vertical spliced-gap widths (fig. 8; fig. 9; p. 7, section 0100-p. 8, section 0103; bezel widths between display units, which correspond to the width of a spliced-gap, are determined for each display; the widths are added in each direction to obtain total sums of bezel thickness, which correspond to sums of horizontal and vertical spliced-gap widths). 

As to claim 4, Nam discloses wherein the controlling display of the plurality of display units of the spliced panel according to the target image comprises: calculating position information of vertex pixel units of each display unit according to the resolution of the plurality of display units, the horizontal pixel pitch, the vertical pixel pitch, the horizontal spliced-gap widths and the vertical spliced-gap widths (p. 3, section 0039; p. 8, section 0110-p. 9, section 0114; based on resolution, PPI/pitch, and bezel/gap widths in each direction, which pixels belong in which display, and lengths in each direction, which would define boundary or vertex pixels, defining each partial area are calculated);  
extracting a sub-target image corresponding to each display unit from the target image according to the position information of the vertex pixel units of the display unit;  and controlling the plurality of display units to display according to the sub-target images to be displayed by the plurality of display units (p. 3, section 0039; p. 8, section 0110-p. 9, section 0114; the image is divided into images for each display, reading on sub-target images). 
 
As to claim 9, see the rejection to claim 1. Further, Nam discloses a central processing unit (fig. 4, element 414; p. 4, section 0058; the content distributer acts as a processor to calculate scaling/stretching coefficients), an image stretching unit (fig. 4; element 408; p. 4, section 0058; the stretching/resizing unit is part of the server terminal), and a controller (fig. 4, elements 410 and 414; p. 4, section 0058; the stretching/resizing unit is connected to the transmitting unit and content distributer, which together act as a controller to control display in the spliced panel) to implement the various steps.
 
As to claim 12, see the rejection to claim 4. Further, Nam discloses an analyzer, extractor and control unit to perform the steps (fig. 4, elements 410 and 414; p. 4, section 0058; the transmitting unit and content distributer, together act as a controller to control display in the spliced panel; the content distributer performs the formatting for display, including the analyzing and extracting, while the content distributer and transmitting unit together implement a control unit to control the display units to display their respective images). 

As to claim 18, Nam discloses a spliced panel, comprising the image processing device according to claim 9 (fig. 6; fig. 7a; fig. 7c; fig. 8; p. 1, sections 0006-0009; the image processing takes place at the server terminal, which is a part of the overall spliced panel).
 
As to claim 19, Nam discloses a spliced panel further comprising the plurality of display units arranged in the array (fig. 6; fig. 7a; fig. 7c; fig. 8), wherein the plurality of display units are connected to the image stretching unit (fig. 4; element 408; p. 4, section 0058; the stretching/resizing unit is part of the server terminal, which is connected to each of the other client display units), respectively, and the image stretching unit is connected to the controller (fig. 4, elements 410 and 414; p. 4, section 0058; the stretching/resizing unit is connected to the transmitting unit and content distributer, which together act as a controller to control display in the spliced panel). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Szigeti (U.S. Publication 2016/0154926).

As to claim 3, Nam discloses wherein the plurality of display units of the spliced panel have a same resolution (p. 2-3, section 0037; an embodiment with units with the same resolution is described). 
Nam does not disclose but Szigeti discloses that the horizontal pixel pitch is acquired by acquiring a pitch between any adjacent two of the pixel units, which are in a same row, of any one of the plurality of display units and the vertical pixel pitch is acquired by acquiring a pitch between any adjacent two of the pixel units, which are in a same column, of any one of the plurality of display units (p. 8, section 0109; p. 8, section 0112-p. 9, section 0113; p. 9, section 0118; a pitch is acquired in both X/horizontal and Y/vertical directions based on measuring between adjacent pixels). The motivation for this is to calibrate a digital image correlation system (p. 6, section 0099). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to acquire pitch between adjacent pixel units in a row or column in order to calibrate a digital image correlation system as taught by Szigeti. 

As to claim 8, Szigeti discloses wherein the acquiring a pitch between any adjacent two of the pixel units, which are in a same row, of any one of the plurality of display units comprises: acquiring the pitch by a ranging unit;  and the acquiring a pitch between any adjacent two of the pixel units, which are in a same column, of any one of the plurality of display units comprises: acquiring the pitch by a ranging unit (p. 8, section 0109; p. 8, section 0112-p. 9, section 0113; p. 9, section 0118; p. 10, section 0128; the microscope or other device used to measure pixel pitch would read on a ranging unit). Motivation for the combination can be found in the rejection to claim 3.

As to claim 11, Nam discloses wherein
the plurality of display units of the spliced panel have a same resolution (p. 2-3, section 0037; an embodiment with units with the same resolution is described). 
Nam does not disclose but Szigeti does disclose that the central processing unit is further configured to acquire a pitch between any adjacent two of the pixel units, which are in a same row, of any one of the plurality of display units, as the horizontal pixel pitch; and the central processing unit is further configured to acquire a pitch between any adjacent two of the pixel units, which are in a same column, of any one of the plurality of display units, as the vertical pixel pitch (p. 8, section 0109; p. 8, section 0112-p. 9, section 0113; p. 9, section 0118; a pitch is acquired in both X/horizontal and Y/vertical directions based on measuring between adjacent pixels; the pitch is acquired by a computer, necessitating a central processing unit of some sort). Motivation for the combination can be found in the rejection to claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Anderson (U.S. Publication 2018/0232193).

As to claim 5, Nam discloses wherein the controlling display of the plurality of display units of the spliced panel according to the target image comprises: 
calculating a length of a horizontal spliced gap and a vertical spliced gap (p. 5, section 0070; p. 5, section 0075; p. 6, section 0084-0089; p. 7, section 0095; p. 7, section 0099-p. 8, section 0106; p. 8, section 0110-p. 9, section 0114; total length of each horizontal and vertical bezel creating gaps between the display units is calculated);
acquiring a target resolution of the spliced panel according to the resolution of the plurality of display units and the length in each of a horizontal spliced gap and a vertical spliced gap (p. 4-5, section 0069; p. 6, sections 0088-0089; p. 7, section 0099-p. 8, section 0106; p. 8, section 0110-p. 9, section 0114; a total target resolution is acquired/calculated with the display unit resolutions and taking into account the bezel lengths);
extracting a sub-target image corresponding to a region defined in the target image by four coordinate points of the pixel units at four vertexes of each of the plurality of display units, according to the four coordinate points (p. 3, section 0039; p. 8, section 0110-p. 9, section 0114; based on resolution, PPI/pitch, and bezel/gap widths in each direction, which pixels belong in which display, and lengths in each direction, which would define boundary or vertex pixels, defining each partial area, are calculated);
and controlling the plurality of display units to display according to the sub-target images to be displayed by the plurality of display units (p. 3, section 0039; p. 8, section 0110-p. 9, section 0114; the image is divided into images for each display, reading on display of sub-target images).
Nam does not disclose, but Anderson does disclose calculating a number of pixel units that are suitable for being arranged in each of a horizontal spliced gap and a vertical spliced gap according to the horizontal pixel pitch, the vertical pixel pitch, the horizontal spliced-gap widths and the vertical spliced-gap widths, acquiring a target resolution of the spliced panel according to the calculated number of pixel units that are suitable for being arranged in each of a horizontal spliced gap and a vertical spliced gap (p. 5, section 0047-p. 6, section 0050; a total target resolution is based on a calculated number of pixels that encompasses all of the gap widths and all of the display pixels in each of a horizontal and vertical directions), and establishing a two-dimensional coordinate system by taking a row direction of the display unit as an X axis and a column direction of the display units as a Y axis, wherein position information of each of the pixel units of each of the display units and position information of each of the pixel units that are suitable for being arranged in each of a horizontal spliced gap and a vertical spliced gap are both represented by a coordinate point (X, Y) (p. 5, section 0047-p. 6, section 0050; an X and Y coordinate system is applied such that each display and each gap would have corresponding coordinates). The motivation for this is to provide a reference for positioning presented content. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to calculate pixel units for each gap, acquiring a target resolution based on the total of gap pixel units and display pixel units, and establish an X/Y coordinate system encompassing pixels for the display units and pixels for the gaps in order to provide a reference for positioning presented content as taught by Anderson 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Ramon (U.S. Publication 2009/0147004). 
 
As to claim 7, Nam discloses stretching the original image to be displayed by the spliced panel according to the horizontal stretch coefficient and the vertical stretch coefficient to acquire the target image (p. 8, section 0113-p. 9, section 0114; the image is stretched by the scaling factors and each display unit displays its portion of the spliced target image). Nam does not disclose, but Ramon does disclose that the stretching/scaling is through an interpolation algorithm (fig. 2; p. 4, section 0046; interpolation is performed to upscale an image to a viewing window size in a multi-display apparatus). The motivation for using interpolation is to produce a generally accurate rendering of an original image at a different resolution (p. 1, section 0008). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to stretch through an interpolation algorithm in order to produce a generally accurate rendering of an original image at a different resolution as taught by Ramon.

	Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nam.

As to claim 10, see the rejection to claim 2. Further, Nam discloses a first and second ranging unit (p. 4, section 0056-0058; the bezel detector acts as a first ranging unit obtaining user input information regarding a bezel distance or a second ranging unit obtaining database information regarding a bezel distance) and first calculating unit (p. 4, section 0058; the content distributer performs calculations regarding the scaling factors, which would include summing the gap widths, based on information from the bezel detector, and can read on an integrated calculating unit). Nam does not explicitly disclose that user input is regarding vertical distance and database information is regarding horizontal distance. However, in the instant case, there are only 3 different alternatives- both horizontal and vertical distance are user input, both are from a database, or one is from user input and one is from a database. One of ordinary skill in the art could have used any of these three alternatives with similar expectations of success, since the particular input in Nam does not appear to matter for the invention to work. Thus, the solution of using one first ranging unit (user input or database input) for a horizontal distance and one second ranging unit (the other of user input or database input) for a vertical distance would be obvious to try.

As to claim 15, Nam discloses wherein the first calculating unit is integrated in the central processing unit (p. 4, section 0058; the content distributer, which reads on a central processing unit, performs calculations regarding the scaling factors, which would include summing the gap widths, based on information from the bezel detector, thus integrating a calculating unit).

As to claims 16 and 17, Nam does not explicitly wherein the image stretching unit comprises an FPGA or wherein the controller comprises at least one of a general purpose processor, a graphics processing unit (GPU), and a microprocessor. However, examiner has taken Official Notice (see MPEP 2144.03) that stretching/scaling with an FPGA and using a processor or GPU as a controller are both well-known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to stretch/scale with an FPGA and use a processor or GPU as a controller in order to make use of commonly available off-the-shelf computing tools as would be known in the art.   

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Wang (U.S. Publication 2016/0163018). 

As to claim 13, Nam does not disclose, but Wang does disclose wherein each of the first ranging unit and the second ranging unit comprises an infrared ranging sensor or an infrared rangefinder (p. 6, section 0105; p. 12, sections 0213-0214; infrared sensors and receivers can be disposed on upper, lower, right, and left sides to measure distance). The motivation for this is to detect approach of another display that will be used to extend an image (p. 1, sections 0004-0006; p. 9, section 0173). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to have each of the first ranging unit and the second ranging unit comprise an infrared ranging sensor in order to detect approach of another display that will be used to extend an image as taught by Wang. 

As to claim 14, Nam does not disclose, but Wang does disclose wherein each of the first ranging unit and the second ranging unit comprises an infrared emitter and an infrared receiver, the infrared emitter and the infrared receiver of the first ranging unit are on two opposite sides of each of the display units in a row direction, respectively, and the infrared emitter and the infrared receiver of the second ranging unit are on two opposite sides of each of the display units in a column direction, respectively (p. 6, section 0105; p. 12, sections 0213-0215; infrared sensors and receivers can be disposed on upper, lower, right, and left sides to measure distance; as an example, an infrared emitter on a left side of a display matches up with an infrared receiver on a right side of a corresponding display, and vice versa; this would work equivalently for each of upper, lower, left and right sides). Motivation for the combination is given in the rejection to claim 13.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nam in view of Huang (U.S. Publication 2017/0192733).
 
As to claim 20, as best understood, Nam discloses a spliced panel as noted in the rejection to claim 18 above. Nam does not disclose, but Huang does disclose the panel comprising a memory for storing computer program instructions and data related to image processing, wherein the computer program instructions, when executed by the central processing unit, implement the first calculating unit and/or an acquisition unit (p. 13, sections 0249-0253; p. 24, sections 0355-0356; p. 27, section 0388-p. 28, section 0391; software running on the processor/CPU of a laptop or tablet can implement calculations for controlling the spliced display). While not explicitly stated, the motivation to perform functions in software is generally to allow processes to be executed on commonly available hardware, reducing cost and inflexibility of more specialized hardware. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Nam to use a memory and instructions executed by a CPU to implement method steps as taught by Huang in order to allow processes to be executed on commonly available hardware, reducing cost and inflexibility of more specialized hardware.

Conclusion
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 6, Nam discloses wherein the plurality of display units of the spliced panel have a same resolution (p. 2-3, section 0037; an embodiment with units with the same resolution is described). Nam further discloses calculating a horizontal stretch coefficient of the spliced panel according to a resolution of the plurality of display units, a sum of horizontal spliced-gap widths of the spliced panel and a horizontal pixel pitch of the plurality of display units, and calculating a vertical stretch coefficient of the spliced panel according to the resolution of the plurality of display units, a sum of vertical spliced-gap widths of the spliced panel and a vertical pixel pitch of the plurality of display units, as explained in the rejection to claim 1. Nam does not disclose the particular equations used for the calculations in claim 6, and the prior art as a whole also fails to teach these equations in combination with the other limitations of claim 6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON M RICHER/Primary Examiner, Art Unit 2612